Citation Nr: 1222032	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for a bipolar disorder (psychiatric disorder), rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.  The Veteran was scheduled to appear for a Board hearing in May 2012, he failed to report for this hearing and no request for postponement has been received.  Thus, his Board hearing request is deemed withdrawn.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.704(d) (2011).

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by the Veteran's statements during an October 2006 VA examination and March 2009 VA psychiatric hospitalization, and the claim has been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Veteran's claims for an evaluation in excess of 70 percent for a psychiatric disorder to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period under review, the Veteran's psychiatric disorder was manifested by at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

CONCLUSION OF LAW

For the entire period under review, the criteria for at least a 70 percent rating for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a 70 percent disability evaluation for a psychiatric disorder and remands for further development that part of the Veteran's claim seeking an rating in excess of 70 percent.  As such, no discussion of VA's do to assist and notify is necessary at this juncture.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of background, a December 2004 rating action granted the Veteran service-connection for a psychiatric disorder, assigning a 50 percent disability evaluation, effective July 30, 2004, pursuant to 38 C.F.R. § 4.103, Diagnostic Code 9434.  The Veteran did not perfect appellate review of this determination and, prior to the expiration of the applicable appellate period, VA did not receive any new and material evidence relevant to this claim, to include submissions from the Veteran and private or VA treatment records; therefore the December 2004 determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

Diagnostic Code 9434 provides for the following disability evaluations for psychiatric disabilities.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

During an October 2006 VA examination, the examiner detailed the Veteran's psychiatric symptoms as including being agitated with others, mood swings and racing thoughts, as well as at least three attempts of suicide.  The report also reflects that the Veteran never married or had children and was jailed for 6 months because of sexually inappropriate behaviors.  Based on a mental status examination, the examiner reported that the Veteran's psychiatric condition manifested in an anxious mood, a restricted affect, and racing thoughts without present suicidal ideation.  Relying on his account of symptomatology, relevant medical evidence and current examination finding, the examiner stated that the Veteran's psychiatric stressors were severe in nature and reported a GAF score of 50.  

The course of the Veteran's hospitalization for psychiatric symptomatology is detailed in a February 2009 VA hospital admission record and a March 2009 VA hospital discharge.  Specifically, the Veteran presented with active suicidal ideation, to include thoughts of purchasing a gun, and VA medical professionals documented significant impairments related to sleep, appetite and concentration.  While he reported limited relationships with friends and family, the VA medical professionals stated he had a limited support structure.  On the respective mental status examinations, the Veteran presented with slight psychomotor agitation, a depressed mood and a recent history of suicidal ideation and auditory hallucinations.  VA treatment records generated in connection with his February 2009 hospitalization reflect an admission GAF score of 25-to-30 and a GAF score of 40-to-45 while hospitalized.  The March 2009 VA hospital discharge record notes a GAF score of 55.  

The Veteran's relevant psychiatric treatment is noted in multiple treatment records.  VA mental health care notes, dated in January 2007 and October 2007, document the Veteran's history of suicidal ideation and GAF scores of 50.  The Veteran's psychiatric treatment records also continually note evidence of depression, as reflected in September 2008 and December 2008 VA psychiatric treatment records.  A January 2009 VA psychiatric treatment record documents the Veteran's difficulties in group therapy, due to his irritability with others.  

Based on the evidence of record, at this time, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability rating; however, to the extent further development may establish entitlement to a rating in excess of 70 percent the claim is remanded below.  

The Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and highly.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a January 2007 VA psychiatric treatment record and VA hospitalization records, dated in February 2009 and March 2009, evidence his episodes of suicidal ideation, auditory hallucinations, and related hospitalizations.  Further, the October 2006 VA examination report and a January 2009 VA psychiatric treatment record, indicate that the Veteran's psychiatric symptomatology manifests in impaired impulse control, resulting in inappropriate sexual behavior and legal concerns, and unprovoked irritability, resulting in impaired psychiatric treatment.  The Board further concludes that records, such as September 2008 and December 2008 VA psychiatric treatment records, sufficiently establish the near continuous nature of the Veteran's depression symptomatology.  Ultimately, when considered together, the evidence of record indicates the Veteran's psychiatric symptomatology at least manifests in an inability to establish and maintain effective relationships and an impaired ability to function independently, appropriately and effectively.  Thus, based on all evidence of record, medical and lay, the Board finds that during the pendency of the present appeal the Veteran's psychiatric symptomatology warrants at least a 70 percent disability evaluation.   


ORDER

A 70 percent disability evaluation for a psychiatric disorder is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

In this decision, the Board granted the Veteran a 70 percent disability evaluation for a psychiatric disorder, but finds that additional development efforts are necessary, prior to finally adjudicating with entitlement to more than 70 percent for a psychiatric disability is warranted.  Specifically, February 2009 and March 2009 VA hospitalization records reflect the Veteran's hospital admission because of psychiatric symptoms.  In light of the foregoing and all other evidence of record, medical and lay, the record reasonably suggests that the Veteran's psychiatric condition may have worsened since the most recent VA examination, which was conducted in October 2006.  As such VA is required to afford a contemporaneous VA examination, to assess the current nature, extent and severity of the disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (April 7, 1995).  Thus, the Board is without discretion and must remand the appeal to obtain additional examination and opinions.  

In addition, the record suggests the Veteran receives regular psychiatric treatment; however, relevant VA treatment records, dates since May 2009, have not been associated with the claims folder and are not available via the Virtual VA system.  Additionally, while not definitive, the record suggests the Veteran may have also received psychiatric treatment/care from private and state providers, but the record does not reflect sufficient attempt to obtain any such relevant and likely outstanding records.  Given the present state of the record, the law requires VA to undertake additional efforts to attempt to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  For this reason as well, the Board must remand the present appeal.  

Again, the Veteran's various statements, the October 2006 VA examination report and March 2009 VA hospital discharge record, when considered in light of Rice and all other evidence of record, reasonably raise the part-and-parcel matter of entitlement to a TDIU.  Nonetheless, given the remand of the aforementioned increased rating claim, the Board finds that the TDIU issue must also be remanded because the claims are inextricably intertwined and must be considered together, rending any decision on the Veteran's TDIU claim premature at this juncture.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

2.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his psychiatric symptomatology, to include any related occupational impairment(s).  He should be provided an appropriate amount of time to submit this lay evidence.

3.  The RO should contact the Veteran to ascertain any private and state physician(s) and facility(ies) where he received any psychiatric treatment and hospitalization, to include Contra Costa Health Services and any correctional facility in the State of California, since June 2005 (one-year prior to receipt of the claim appeal).  Thereafter, undertake all appropriate efforts to attempt obtain the records utilizing the provided information.  All development efforts should be in writing and associated with the claims folder.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric disorder, dated since May 2009.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

5.  After the aforementioned development has been completed, the Veteran should be afforded a new VA psychiatric examination, to determine the current nature and severity of his condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner shall report all pertinent findings and estimate the Veteran's GAF score.  All tests deemed necessary by the examiner must be performed.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his psychiatric disability.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  The RO should then readjudicate the appeal, to include whether an evaluation in excess of 70 percent is warranted for psychiatric disability and whether a TDIU is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


